                                             Case 4:20-cv-01513-PJH Document 30 Filed 12/11/20 Page 1 of 1



                                       1

                                       2

                                       3

                                       4

                                       5

                                       6

                                       7

                                       8                               UNITED STATES DISTRICT COURT

                                       9                            NORTHERN DISTRICT OF CALIFORNIA

                                      10

                                      11   STEVEN M.                                  )   CASE NO. 20-cv-01513-PJH
Gordon Rees Scully Mansukhani, LLP




                                                                                      )   Hon. Phyllis J. Hamilton
  633 West Fifth Street, 52nd floor




                                      12                                Plaintiff,    )
                                                                                          ORDER REGARDING JOINT
      Los Angeles, CA 90071




                                      13                                              )
                                                  v.                                  )   STIPULATION TO EXTEND TIME TO
                                                                                      )   FILE SUMMARY JUDGMENT MOTION
                                      14   UNITED BEHAVIORAL HEALTH; and                  REGARDING STANDARD OF REVIEW
                                                                                      )
                                           DOES 1 through 10,
                                      15                                              )   Complaint filed: February 28, 2020
                                                                        Defendants.   )
                                      16                                              )   Current deadline to file summary judgment
                                                                                      )   motion: December 14, 2020
                                      17                                              )
                                                                                      )   New deadline to file summary judgment
                                      18                                              )   motion: January 13, 2021
                                                                                      )
                                      19
                                                                                      )
                                      20
                                                  Pursuant to the Joint Stipulation to Extend Time to File Summary Judgment Motion
                                      21
                                           Regarding Standard of Review, and for good cause appearing, it is ordered that Defendant
                                      22
                                           UNITED BEHAVIORAL HEALTH shall file a summary judgment motion regarding the
                                      23
                                           standard of review by January 13, 2021 and Plaintiff STEVEN M. shall have 21 days to respond
                                      24                                                                    S DISTRICT
                                                                                                          TE
                                           to the summary judgment motion.                              TA
                                                                                                                       C
                                                                                                                               O
                                                                                                    S




                                                                                                                                U




                                      25
                                                                                                   ED




                                                                                                                                 RT




                                                  IT IS SO ORDERED                                                      ERED
                                                                                               UNIT




                                                                                                               O ORD
                                                                                                        IT IS S
                                                                                                                                     R NIA




                                      26
                                                                                                                            milton
                                           Date: 12/11/2020                           By: _________________________
                                                                                                          hyllis J.
                                                                                                                    Ha
                                                                                               NO




                                                                                                  Judge P
                                                                                                                                     FO




                                      27                                                 Honorable    Phyllis J. Hamilton
                                                                                                RT




                                                                                                                                 LI




                                                                                                ER
                                                                                                   H




                                                                                                                                A




                                                                                                                          C
                                      28                                                 United States
                                                                                                   N
                                                                                                     D I Chief       TO
                                                                                                                       District
                                                                                                                        F       Judge
                                                                                                                  S T RIC

                                                                                                         CASE NO. 20-cv-01513-PJH
                                                              ORDER REGARDING JOINT STIPULATION TO EXTEND TIME TO FILE SUMMARY
                                                              JUDGMENT MOTION REGARDING STANDARD OF REVIEW
